Citation Nr: 0810385	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-36 755	)	DATE
	)
	)




THE ISSUE

Whether a January 2001 decision of the Board of Veterans' 
Appeals (Board) should be revised or reversed on the grounds 
of clear and unmistakable error (CUE).








ATTORNEY FOR THE BOARD

H. E. Costas, Counsel 









INTRODUCTION

The veteran, the moving party, served on active duty from 
September 1974 to March 1984.

This matter comes to the Board from an October 2005 motion by 
the moving party alleging clear and unmistakable error in a 
January 2001 Board decision which denied entitlement to the 
restoration of a 30 percent rating for sarcoidosis and 
entitlement to a disability rating in excess of 10 percent 
for sarcoidosis.

The Board notes that in May 2006, the veteran appears to have 
attempted to reopen his previously denied claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  This matter is, accordingly, referred to 
the RO for the appropriate adjudication.



FINDINGS OF FACT

1.  In a January 2001 decision, the Board denied entitlement 
to the restoration of a 30 percent rating for sarcoidosis and 
entitlement to a disability rating in excess of 10 percent 
for sarcoidosis due to the veteran's failure to report for VA 
pulmonary function testing based on the provisions of 
38 C.F.R. § 3.655 .

2.  The moving has failed to clearly and specifically set 
forth any alleged errors of fact or law in the January 2001 
Board decision, the legal or factual basis of such 
allegations, and why the result would have been manifestly 
different but for the alleged error.




CONCLUSION OF LAW

The moving party's allegation of CUE in the January 2001 
Board decision fails to meet the threshold pleading 
requirements for revision of the Board decision on the 
grounds of clear and unmistakable error.  38 U.S.C.A. § 7111 
(West 2002); 38 C.F.R. §§ 20.1403, 20.1404 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005), became effective on 
November 9, 2000.  Implementing regulations were created and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2005).  The VCAA redefined VA's duty to assist a veteran in 
the development of a claim.  However, the United States Court 
of Appeals for Veterans Claims (Court) has held that the VCAA 
does not apply to claims of clear and unmistakable error in 
prior final Board decisions.  Livesay v. Principi, 15 Vet. 
App. 165, 179 (2001) (en banc).

Motions for review of prior Board decisions on the grounds of 
clear and unmistakable error are adjudicated pursuant to the 
Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-
1411 (2007).  Pursuant to 38 C.F.R. § 20.1404(a), the motion 
alleging clear and unmistakable error in a prior Board 
decision must be in writing, and must be signed by the moving 
party or that party's representative.  The motion must 
include the name of the veteran; the name of the moving party 
if other than the veteran; the applicable VA file number; and 
the date of the Board decision to which the motion relates.  
If the applicable decision involved more than one issue on 
appeal, the motion must identify the specific issue, or 
issues, to which the motion pertains.  Motions which fail to 
comply with the requirements set forth in this paragraph 
shall be dismissed without prejudice to refiling under this 
subpart.

The motion filed by the veteran appears to satisfy the filing 
and pleading requirements set forth in 38 C.F.R. § 20.1404 
for a motion for revision of a decision based on clear and 
unmistakable error.

A prior Board decision is final and binding, but is 
reversible, if there is clear and unmistakable error.  38 
U.S.C.A. § 7111.  A decision of the Board that revises a 
prior Board decision on the grounds of clear and unmistakable 
error has the same effect as if the decision had been made on 
the date of the prior decision.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1406 (2007).

The Board's Rules of Practice including 38 C.F.R. § 20.1403, 
in pertinent part, define clear and unmistakable error as 
follows:

(a) General.  Clear and unmistakable error is a very specific 
and rare kind of error.  It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed.  (1) General.  Review for clear 
and unmistakable error in a prior Board decision must be 
based on the record and the law that existed when that 
decision was made.

(c) Errors that constitute clear and unmistakable error.  To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made.  If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.  (1)  Changed diagnosis.  A new medical 
diagnosis that "corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  The Secretary's 
failure to fulfill the duty to assist.  (3) Evaluation of 
evidence.  A disagreement as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

The Court, in Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)), stated that for clear and unmistakable error to 
exist, (1) "(e)ither the correct facts, as they were known 
at that time, were not before the adjudicator (i.e., more 
than a simple disagreement as to how the facts were weighed 
or evaluated), or the statutory or regulatory provisions 
extant at the time were incorrectly applied," (2) the error 
must be "undebatable" and the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  Clear and unmistakable errors 
"are errors that are undebatable, so that it can be said 
that reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  
Russell, 3 Vet. App. at 313. "It must always be remembered 
that CUE is a very specific and rare kind of 'error.'"  Fugo 
v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of clear and unmistakable error.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

The Board recognizes that a CUE motion is not a claim or 
application for VA benefits.  Therefore, duties associated 
with such claims or applications are inapplicable, including 
notification under 38 U.S.C.A. § 5103(a) of the existence of 
evidence which might complete a claimant's application for 
benefits; and VA's duty to assist in the development of such 
claims.  38 C.F.R. § 20.1411 (c) and (d).

In addition, neither the "benefit of the doubt" rule of 38 
U.S.C.A. § 5107(b) nor the provisions of reopening claims on 
the grounds of new and material evidence under 38 U.S.C.A. § 
5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and (b).  
A CUE motion is not an appeal and, with certain exceptions, 
is not subject to the provisions of 38 C.F.R. Parts 19 and 20 
which relate to the processing and disposition of appeals.  
38 C.F.R. § 20.1402.

CUE is the kind of error, of fact or law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  A 
valid claim for CUE requires some degree of specificity as to 
what the alleged error is and, unless it is the kind of error 
that, if true, would be CUE on it face, persuasive reasons 
must be given as to why the result would have been manifestly 
different but for the alleged error.  See Fugo v. Brown, 6 
Vet. App. 40, 44 (1993).

In order for there to be a valid claim of CUE, the correct 
facts, as they were known at the time, must not have been 
before the adjudicator or the proper laws or regulations must 
have been incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310, 313 (1992).  A difference of opinion as to how the 
evidence was weighed is not CUE.  An appellant "must assert 
more than just a disagreement as to how the facts were 
weighed or evaluated."  Russell, quoted in Allin v. Brown, 6 
Vet. App. 207 (1994).

In this matter, the veteran moves for revision of the January 
2001 Board decision on the grounds of clear and unmistakable 
error.  The veteran alleges that there were several 
inaccuracies in the January 2001 Board decision and that the 
Board "engaged in a campaign to slander," such as to 
warrant a revision.  Notwithstanding the veteran's 
allegations of inconsistencies and assertions that the 
medical evidence of record supported an increased disability 
rating for his sarcoidosis, the January 2001 denial of 
entitlement to the restoration of a 30 percent rating for 
sarcoidosis and denial of entitlement to a disability rating 
in excess of 10 percent for sarcoidosis was based on the 
veteran's failure to report for VA pulmonary function 
testing.  Pursuant to 38 C.F.R. § 3.655 (2001), when a 
claimant without good cause fails to report for examination, 
the claim for an increased rating will be denied.  In this 
respect, the veteran reported for VA examinations in March 
1996 and May 1997; however, he failed to complete/report for 
pulmonary function tests.  Furthermore, the veteran declined 
an offer to be rescheduled for VA examination in his August 
1997 hearing before a Decision Review Officer.  The veteran 
was advised by means of a June 1996 rating action, subsequent 
Supplemental Statements of the Case, and an October 1998 
Board remand that pulmonary function test results were 
essential to his claim and that his failure to attend any 
scheduled examination without good cause might have a 
detrimental effect on his claim.  The veteran did not show 
good cause for failing to execute his pulmonary function 
tests during the March 1996 and May 1997 VA examinations; 
accordingly, his claims were denied.

After a careful review of the record, the Board concludes 
that the veteran has not reasonably raised a claim of CUE 
with respect to the January 2001 Board decision.

The Board notes that his claim is not valid because he has 
made no specific contention of how the law or facts in 
existence at the time of the January 2001 Board decision were 
either not considered or misapplied.

His argument that the medical evidence of record at the time 
demonstrated entitlement to a 30 percent disability rating 
for sarcoidosis is nothing more than asking the Board to 
reweigh the evidence in his favor and to disregard the 
veteran's failure to present for VA pulmonary function 
testing and the provisions of 38 C.F.R. § 3.655.  Asking the 
Board simply to reweigh the evidence can never rise to the 
stringent definition of CUE.  See Fugo, 6 Vet. App. at 44.  
Accordingly, in view of the fact that the appellant has 
failed to comply with 38 C.F.R. § 20.1404(b) with respect to 
the January 2001 Board decision, the claim must be denied 
because of the absence of legal merit or lack of entitlement 
under the law.  See Luallen, 8 Vet. App. at 95; Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).




ORDER

The motion for revision of the January 2001 Board decision on 
the grounds of clear and unmistakable error is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


